Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "and third superconducting layers" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "and third protective layers" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160).
149 teaches a method of forming a HTS wire having a superconductor laminated thereon (para. 0011) the method comprising preparing a pair of superconducting wires each of which includes a metal substrate, buffer layer, a superconducting layer, and a protective layer (para. 0012-0015), laminating the pair of superconducting wires to allow respective protective layers to face each other (para. 0018), and heating the laminated wires to join the protective layers together (para. 0021).
149 fails to teach separating the metal substrate and the buffer layer from the superconducting layer on one side and forming a protective on an upper part of the superconducting layer having a surface exposed.
Selvamanickam, however, teaches a method of making a superconductor joint (abstract) wherein the metal and buffer layer are separated from the superconductor and protective layer in a splice and form a new protective layer (col. 7, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the metal and buffer layer are separated from the superconductor and protective layer in a splice of 149 and form a new protective layer in order to provide a process step known in the art of joining superconductor wires together as taught by Selvamanickam.
149 fails to teach the first and second buffer layers and the first and second superconducting layers have a biaxially textured structure, in which the degree of in-plane orientation is 2-10 degrees and the degree of out-of-plane orientation is 1-7 degrees.
Fritzemeier, however, teaches a superconductor wire (abstract) wherein the buffer layers and superconductor layers are biaxial (para. 0010) for the purpose of providing high critical current density (para. 0095).
Additionally, Findikoglu teaches that a good biaxial structure includes an in-plane orientation of 4 degrees and an out-of-plane orientation of 2 degrees (para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to provide buffer layers and superconductor layers are biaxial having an in-plane orientation of 4 degrees and an out-of-plane orientation of 2 degrees in order to provide high critical current density and good biaxial structure as taught by Fritzemeier and Findikoglu, respectively.
	Regarding claims 12; 149 teaches wherein in joining the protective layers together, the superconducting wires are composed of the metal substrate, the buffer layer, the superconducting layer, and the protective layer (para. 0012-0015). 149 teaches that the protective layer is made of silver (para. 0012-0015).
	Regarding claim 8, it would have been obvious to repeat the steps claim 1 for the purpose of providing multiple effect in the absence of unexpected results. 
Regarding claims 11, Selvamanickam teaches that the wires have a biaxially textured structure (col. 3, lines 55-67). 149 teaches that the superconducting wire is composed of metal base, buffer layer, superconducting layer and conductive layer which stacked (para. 0011, 0018; fig. 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and KR 10-2016-0019684.
149 teaches a method as described above, but fails to teach laminating the pair of wires is performed by arranging the pair of superconducting wires so that the protective layers face each other and then winding the wires on a winding bobbin while applying tension thereto, wherein the wires are continuously pressurized by winding.
684, however, teaches a method of making superconducting wires (para. 0001) wherein a first superconducting film wire, an internal stabilization wire, a second superconducting thin film wire, second reinforcement layer are stacked and winding a stacked wire which has passed through a roller onto a winder (bobbin) (para. 0040-0045).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor stack of 149 and winding the stacked wire which has passed through a roller onto a winder (bobbin) in order to provide a configuration known in the art as taught by 684.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and Darmann (US 2004/0069526).
149 teaches a method as described above in claim 1, but fails to teach the joining the protective layers together is performed by joining the protective layers together by diffusion through thermal treatment to form a single protective layer in which no interface exists.
Fritzemeier, however, teaches a method of making a superconductor stack (fig. 2b; para. 0117) wherein the cap layer of a superconductor wire is bonded to the cap layer of another superconductor layer by diffusion bonding (para. 0117).
Additionally, Darmann teaches that diffusion bonding is carried out by assembling the tapes together and heating (para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cap layer of a superconductor wire is bonded to the cap layer of another superconductor layer by diffusion bonding (diffusion bonding is carried out by assembling the tapes together and heating) in 149 in order to provide a process step known in the art to stack superconductor wires as taught by Fritzemeier and Darmann, respectively.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and Bhattacharya (US 2010/0167084).
149 teaches a method as described above in claim 1, but fails to teach the first and second superconductor layers have biaxially textured crystallites.
Bhattacharya, however, teaches a method of making a superconductor (abstract) wherein superconductor materials formed with biaxially textured crystalline structures (crystallites) for the purpose of providing superior critical current densities (para. 0003-0004).
Therefore, it would have been obvious to one of ordinary skill in the art to provide superconductor materials formed with biaxially textured crystalline structures (crystallites) in 149 in order to provide superior critical current densities as taught by Bhattacharya.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and Solovyov (US 2019/0131512).
149 teaches a method as described above in claim 1, but fails to teach that separating the metal substrate is performed by exfoliating the buffer layer and the metal substrate, which form a relatively weaker bond than that of the superconductor layer and the protective layer, from the superconductor by physical force (claim 5) and metal substrate and buffer layer separated are reused (claim 6).
Solovyov, however, teaches a method for making superconductors (abstract) wherein delaminating a superconductor by exfoliating the YBCO from the substrate (para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art to provide delaminating a superconductor by exfoliating the YBCO from the substrate in 149 in order to provide a process parameter known in the art as taught by Solovyov.
Additionally, Selvamanickam teaches the metal and buffer layer are separated from the superconductor and protective layer in a splice (col. 7, lines 1-20).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and JP 2004-253473.
149 teaches a method as described above in claim 1, but fails to teach the metal substrate and the buffer layer separated from the superconductor layer are reused.
473, however, teaches a method of making an electronic device (page 1, lines 10-20) wherein a substrate removed from a film is reused for deposition of future films (page 6, lines 210-226).
Therefore, it would have been obvious to reuse the substrate and buffer layer in 149 after delamination in order to provide a process parameter known in the art as taught by 473.

Claim 7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and JP 2004-253473 and Hanafusa (US 9082530).
149 teaches a method as described above in claim 8, but fails to teach that the plurality of superconducting layers constituting the laminated superconducting wire is configured as a superconducting layer having a different magnetic field property than other superconducting layers.
Hanafusa, however, teaches a method for making superconducting articles (abstract) wherein a stack of superconducting layers include layers having a different magnetic field property than other superconducting layers (YBCO and GBCO have different magnetic field properties; col. 7, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a stack of superconducting layers include layers having a different magnetic field property than other superconducting layers (YBCO and GBCO have different magnetic field properties) in 149 in order to provide a configuration known in the art as taught by Hanfusa.
Regarding claim 13, Selvamanickam teaches that the wires have a biaxially textured structure (col. 3, lines 55-67). 149 teaches that the superconducting wire is composed of metal base, buffer layer, superconducting layer and conductive layer which stacked (para. 0011, 0018; fig. 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-266149 in view of Selvamanickam (US 7071148) and Fritzemeier (US 2002/0144838) and Findikoglu (US 2006/0033160) and JP 2004-253473 and Malozemoff (US 2007/0179063).
149 teaches a method as described above in claim 8, but fails to teach cutting the laminated wire along a laminating direction into at least one or more pieces of wire to form a plurality of cut superconducting wires.
Malozemoff, however, teaches a method of making a superconductor article (abstract) wherein a superconductor wire is cut for the purpose of providing multiple superconductor wires (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor wire of 149 cut in order to provide multiple superconductor wires as taught by Malozemoff.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735